Citation Nr: 1612235	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-33 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to individual unemployability (IU).

2. Entitlement to service connection for a back disability.

3. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right ankle talo-tibial joint.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard of North Carolina from April 1978 to May 1999, with active duty service from July 1978 to November 1978, November 1990 to May 1991, and July 1996 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The claims of entitlement to service connection for a back disability and entitlement to an initial compensable disability rating for a right ankle disability were previously before the Board in December 2012, at which time the Board remanded the appeals.  In a May 2013 decision, the Board remanded the Veteran's claim of entitlement to an initial compensable disability rating for a right ankle disability, and denied the Veteran's claim of entitlement to service connection for a back disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the parties filed a Joint Motion for Partial Remand (JMR).  By Order dated May 13, 2014, the Court granted the JMR, and the Board's May 2013 decision with respect to the denial of entitlement to service connection for a back disability was vacated and remanded for action consistent with the terms of the JMR.  

In November 2015, the Board remanded the Veteran's claims for additional development.


FINDING OF FACT

On March 22, 2016, the Board was notified by the Social Security Administration that the Veteran died in March 2016.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 



ORDER

The appeal is dismissed.



		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


